Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 23-42 recites the limitation “The device of claim 22…” while the independent claim 22 recites “A system for …” There is insufficient antecedent basis for this limitation “the device” in the dependent claims. 
Dependent claims 24-26 recites the limitation “the statistical transformation”. There is insufficient antecedent basis for this limitation “the statistical transformation” in the dependent claims. 
Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 
Step 2A Prong One
Claim 1 recites 
receiving a set of measurements relating to the physical process, the set of measurements following a non-standard probability distribution and being non-linearly correlated, wherein a non-linear relationship exists between the system variables that describes the stochastic behavior and a corresponding set of measurements; (collecting data and data description)
determining, based on the set of measurements, a numerical model of the stochastic behavior of the physical process, wherein the numerical model comprises a feature space comprising non-correlated features corresponding to the stochastic behavior, wherein the non-correlated features have a dimensionality that is less than the dimensionality of the set of measurements; (mathematic concept)
sampling the numerical model based on a statistical inference approach to generate a set of approximated system variables corresponding to the set of measurements based on the numerical model.  (mathematic concept)
The claimed concept is a method of determining the stochastic behavior of the physical process (i.e. probability distribution) based on measurements is directed to “Mathematical Concepts” grouping. The “numerical model” is recited at a high level of generality. Examiner interpret “the numerical model of the stochastic behavior of the physical process” as the mathematical representation of the physical process.
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
The collecting data step is recited at a high level of generality (i.e., as a general means of collecting input for use in the calculation step) and amounts to mere data collecting, which is a form of insignificant extra-solution activity. 
The claim recites additional elements such as “computing system”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification [0100—0103] Fig. 8 for generic computer description.
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d). In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The method of claim 1, wherein the feature space is based on a statistical transformation that converts a first set of correlated values into a second set of uncorrelated values having a lower dimensionality. (mathematic concept)

Claim 3. The method of claim 2, wherein the statistical transformation comprises a kernel principal component analysis. (mathematic concept)

Claim 4. The method of claim 2, wherein the statistical transformation comprises a Karhunen-Loeve expansion. (mathematic concept)

Claim 5. The method of claim 2, wherein the statistical transformation comprises a manifold-learning based Isomap construction. (mathematic concept)

Claim 6. The method of claim 1, wherein the non-correlated features in the feature space follow a non-standard probability distribution. (mathematic concept)

Claim 7. The method of claim 6, further comprising, prior to generating the set of system variables, mapping the feature space to a set of variables representing the numerical model, the set of variables following a standard probability distribution. (mathematic concept)

Claim 8. The method of claim 7, wherein the values of the set of system variables that follows the standard probability distribution is based on a response surface approach. (mathematic concept)

Claim 9. The method of claim 8, wherein the response surface approach comprises a polynomial chaos expansion. (mathematic concept)

Claim 10. The method of claim 1, wherein the statistical inference approach is based on Metropolis-Hasting Markov Chain Monte Carlo (MCMC) approach. (mathematic concept)

Claim 11. The method of claim 1, wherein the statistical inference approach comprises a Langevin MCMC approach. (mathematic concept)

Claim 12. The method of claim 1, wherein the statistical inference approach comprises combining a Langevin MCMC approach and an adaptive MCMC that calibrates a covariance of a distribution function based on a history of a Markov Chain. (mathematic concept)

Claim 13. The method of claim 1, further comprising: 
determining a second numerical model of the stochastic behavior, the second numerical model comprising a space having a same dimensionality of N, wherein the stochastic behavior is associated with one or more target domains, and  146467121.1 / 077518-8098.USO1 -42-wherein generating the set of approximated system variables comprises: sampling the numerical model using a first statistical inference approach; (mathematic concept and algorithm description)
reevaluating a subset of samples in the one or more target domains based on the second numerical using a second statistical inference approach. (mathematic concept)

Claim 14. The method of claim 13, wherein the one or more target domains corresponds to one or more failure events with corresponding probabilities of occurrences. (mathematic concept)

Claim 15. The method of claim 1, further comprising: determining a set of weighted measurements based on evaluating weights for the set of measurements, wherein the numerical model of the stochastic behavior is determined based on the set of weighted measurements. (mathematic concept)

Claim 16. The method of claim 15, wherein the weights are evaluated iteratively for the set of measurements. (mathematic concept)

Claim 17. The method of claim 1, wherein generating the set of approximated system variables comprises: expanding the non-correlated features having the dimensionality of M to the set of approximated system variables having the dimensionality of N. (mathematic concept)
 
Claim 18. The method of claim 1, wherein the standard probably distribution comprises at least a Gaussian distribution or a Beta distribution. (mathematic concept)

Claim 19. The method of claim 1, further comprising: updating the numerical model based on the set of approximated system variables for a subsequent estimation. (mathematic concept)

Claim 20. The method of claim 1, wherein the stochastic behavior comprises a behavior of a power distribution system. (algorithm description)

Claim 21. The method of claim 20, wherein the power distribution system comprises a renewable energy system. (data description)

Same conclusion for independent claims 22, 43 and dependent claims. The claim recites additional elements such as “processor and memory”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-44 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 10, 17-22, 27-28, 31, 38-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pegoraro et al (NPL: Bayesian Approach for distribution system state estimation with non-Gaussian uncertainty models, 2017) hereinafter Pegoraro, in view of Xu et al (NPL: Propagating uncertainty in power system dynamic simulations using polynomial chaos, 2018), hereinafter Xu.

Claim 1. A method performed by one or more computing system generating a set of system variables to represent the model of a physical process having a stochastic behavior, comprising: 
Pegoraro discloses receiving a set of measurements relating to the physical process, the set of measurements following a non-standard probability distribution and being non-linearly correlated, wherein a non-linear relationship exists between the system variables that describes the stochastic behavior and a corresponding set of measurements; 
Pegoraro: (page 2958 section I) “In particular, the refined technique presented in this paper also allows including the possible correlations existing between pseudomeasurements, like those between active and reactive power at a given node, and considers a more general model of the quantities provided by the measurement instruments, which can reflect any generic uncertainty distribution. [correspond to receiving a set of measurements relating to the physical process, the set of measurements following a non-standard probability distribution and being non-linearly correlated] With respect to the previous literature, the proposal here presented thus allows dealing with measurements and prior information having any uncertainty distribution, also including empirical distributions that cannot be classified under a specific non-Gaussian model. In addition, the estimator is further refined to include synchronized measurements from phasor measurement units (PMUs). The newly designed estimator is then tested on a sample MV grid, using statistical models gathered from real data to define the pseudomeasurements, with different types of loads and generators and different power profiles. [correspond to wherein a non-linear relationship exists between the system variables that describes the stochastic behavior and a corresponding set of measurements] The final outcome of this paper is thus the proposal of a general paradigm for DSSE that is applicable to both MV and LV networks and allows including even complex statistical models of measurements, loads, and generators, overcoming the main issues of classic simplified or model-based approaches.” See page 2959 section A for detail.
Pegoraro discloses determining, based on the set of measurements, a numerical model of the stochastic behavior of the physical process, wherein the numerical model comprises a feature space comprising non-correlated features corresponding to the stochastic behavior, 
Pegoraro: (page 2958-2959 section II)

    PNG
    media_image1.png
    636
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    413
    493
    media_image2.png
    Greyscale

Pegoraro discloses sampling the numerical model based on a statistical inference approach to generate a set of approximated system variables corresponding to the set of measurements based on the numerical model.  
Pegoraro: (page 2960-2961 section D)

    PNG
    media_image3.png
    144
    485
    media_image3.png
    Greyscale

…

    PNG
    media_image4.png
    159
    482
    media_image4.png
    Greyscale

Pegoraro does not appear to explicitly disclose wherein the non-correlated features have a dimensionality that is less than the dimensionality of the set of measurements;

However, Xu discloses the non-correlated features have a dimensionality that is less than the dimensionality of the set of measurements; on (page 341 section B.) “In total, the gPC method needs to solve the power system dynamical equations for just NP + 1 samples at chosen collocation points, a much smaller number than the larger number of samples required by the MC method, greatly reducing the computational burden. The algorithm implementing this method is summarized in Algorithm 1.”

Pegoraro and Xu are analogous art because they are from the “same field of endeavor” power system analysis
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pegoraro and Xu before him or her, to modify the method of Pegoraro to include the uncertainty quantification approaches of Xu because this combination improve computational efficiency for both stable and unstable power system operating conditions.
The suggestion/motivation for doing so would have been Xu: (page 338-339 section B.) “We extend the generalized Polynomial Chaos (gPC) method to quantify the uncertainties of multi-machine power system dynamic simulations. It is able to reduce the computing time by three orders of magnitude compared with Monte Carlo methods while achieving the same accuracy.”
Therefore, it would have been obvious to combine Pegoraro and Xu to obtain the invention as specified in the instant claim(s).

Regarding Claim 22, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 22 recites “a processor coupled to the plurality of sensors; and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to”.

Pegoraro discloses a processor coupled to the plurality of sensors; and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to: (page 2965) “On a Windows 10 notebook with an Intel i7 2.60 GHz processor, under MATLAB 2015 environment, with the same measurement configuration as in the last test and 500000 computed points, the computation time is about 145 s.”

Claim 6 and 27
Pegoraro discloses wherein the non-correlated features in the feature space follow a non-standard probability distribution.  
Pegoraro: (page 2959 section II)

    PNG
    media_image2.png
    413
    493
    media_image2.png
    Greyscale

Non-Gaussian probability distribution correspond to non-standard probability distribution.

Claim 7 and 28, 
Pegoraro discloses prior to generating the set of system variables, mapping the feature space to a set of variables representing the numerical model, the set of variables following a standard probability distribution.  
Pegoraro: (page 2960 section C.)

    PNG
    media_image5.png
    522
    636
    media_image5.png
    Greyscale


Claim 10 and 31
Pegoraro discloses wherein the statistical inference approach is based on Metropolis-Hasting Markov Chain Monte Carlo (MCMC) approach.  
Pegoraro: (page 2960-2961 section D)

    PNG
    media_image3.png
    144
    485
    media_image3.png
    Greyscale

Claim 17 and 38
Pegoraro discloses wherein generating the set of approximated system variables comprises: expanding the non-correlated features having the dimensionality of M to the set of approximated system variables having the dimensionality of N. 
 Pegoraro: (page 2958-2959 section II)

    PNG
    media_image1.png
    636
    636
    media_image1.png
    Greyscale


Claim 18 and 39
Xu discloses wherein the standard probably distribution comprises at least a Gaussian distribution or a Beta distribution.  
Xu (page 340 section IV) 

    PNG
    media_image6.png
    205
    594
    media_image6.png
    Greyscale


Claim 19, 40 and 44
Pegoraro discloses updating the numerical model based on the set of approximated system variables for a subsequent estimation.  
 Pegoraro: (page 2960) 

    PNG
    media_image7.png
    466
    637
    media_image7.png
    Greyscale

Examiner consider, after each iteration, the algorithm update the numerical model based on the set of approximated system variables for a subsequent estimation.

Claim 20 and 41
Pegoraro discloses wherein the stochastic behavior comprises a behavior of a power distribution system.  
 Pegoraro: (page 2961 section III)

    PNG
    media_image8.png
    102
    626
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    325
    635
    media_image9.png
    Greyscale


Claim 21 and 42
Xu discloses wherein the power distribution system comprises a renewable energy system.  
Xu: (page 339 section II) 

    PNG
    media_image10.png
    144
    587
    media_image10.png
    Greyscale


Claim 43. A non-transitory storage medium having code stored thereon, the code upon execution by a processor, causing the processor to implement a numerical estimation method that comprises: 
Pegoraro (page 2965) “On a Windows 10 notebook with an Intel i7 2.60 GHz processor, under MATLAB 2015 environment, with the same measurement configuration as in the last test and 500000 computed points, the computation time is about 145 s.”
Pegoraro discloses determining, based on the set of measurements, a numerical model of the stochastic behavior, wherein the numerical model comprises a feature space comprising non-correlated features corresponding to the stochastic behavior, 
Pegoraro: (page 2958-2959 section II)

    PNG
    media_image1.png
    636
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    413
    493
    media_image2.png
    Greyscale

Pegoraro discloses adjusting the feature space such that the non-correlated features follow a standard probability distribution; 
Pegoraro: (page 2960 section C.)

    PNG
    media_image5.png
    522
    636
    media_image5.png
    Greyscale

Pegoraro discloses expanding the feature space having the dimensionality of M to the dimensionality of N;
 Pegoraro: (page 2958-2959 section II)

    PNG
    media_image1.png
    636
    636
    media_image1.png
    Greyscale

Pegoraro discloses sampling the expanded feature space based on a statistical inference approach to determine a set of approximated system variables corresponding to the set of measurements.  
Pegoraro: (page 2960-2961 section D)

    PNG
    media_image3.png
    144
    485
    media_image3.png
    Greyscale

…

    PNG
    media_image4.png
    159
    482
    media_image4.png
    Greyscale


Pegoraro does not appear to explicitly disclose wherein the non-correlated features have a dimensionality of M and the set of measurements has a dimensionality of N, M being smaller than N; 

However, Xu discloses wherein the non-correlated features have a dimensionality of M and the set of measurements has a dimensionality of N, M being smaller than N; on (page 341 section B.) “In total, the gPC method needs to solve the power system dynamical equations for just NP + 1 samples at chosen collocation points, a much smaller number than the larger number of samples required by the MC method, greatly reducing the computational burden. The algorithm implementing this method is summarized in Algorithm 1.”

Pegoraro and Xu are analogous art because they are from the “same field of endeavor” power system analysis
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pegoraro and Xu before him or her, to modify the method of Pegoraro to include the uncertainty quantification approaches of Xu because this combination improve computational efficiency for both stable and unstable power system operating conditions.
The suggestion/motivation for doing so would have been Xu: (page 338-339 section B.) “We extend the generalized Polynomial Chaos (gPC) method to quantify the uncertainties of multi-machine power system dynamic simulations. It is able to reduce the computing time by three orders of magnitude compared with Monte Carlo methods while achieving the same accuracy.”
Therefore, it would have been obvious to combine Pegoraro and Xu to obtain the invention as specified in the instant claim(s).

Claims 8-9 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pegoraro et al (NPL: Bayesian Approach for distribution system state estimation with non-Gaussian uncertainty models, 2017) hereinafter Pegoraro, in view of Xu et al (NPL: Propagating uncertainty in power system dynamic simulations using polynomial chaos, 2018), hereinafter Xu, and Ren et al (NPL: Probabilistic power flow analysis based on the stochastic response surface method, 2016), hereinafter Ren.

Claim 8 and 29
Pegoraro and Xu do not appear to explicitly disclose a response surface approach.  

However, Ren discloses the values of the set of system variables that follows the standard probability distribution is based on a response surface approach (page 2308-2310 section II) “The PPF analysis method based on the SRSM (stochastic response surface method) is proposed in this section. First, stochastic input variables including loads, PV power outputs, and the outputs of wind power are expressed by standard random variables. Second, polynomial chaos expansion is used to represent the power flow responses using the standard random variables. Third, the unknown coefficients in the polynomial chaos expansion are determined by several deterministic power flows. Finally, stochastic samples, statistics and probability distributions of the power flow responses are established. …”

Pegoraro, Xu and Ren are analogous art because they are from the “same field of endeavor” power system analysis
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pegoraro, Xu and Ren before him or her, to modify the method of Pegoraro to include the uncertainty quantification approaches of Xu and the stochastic response surface method of Ren because this combination improve the accuracy of the model.
The suggestion/motivation for doing so would have been Ren: (Abstract) “This paper proposes a probabilistic power flow analysis technique based on the stochastic response surface method. The probability distributions and statistics of power flow responses can be accurately and efficiently estimated by the proposed method without using series expansions such as the Gram-Charlier, Cornish-Fisher, or Edgeworth series.”
Therefore, it would have been obvious to combine Pegoraro, Xu and Ren to obtain the invention as specified in the instant claim(s).


Claim 9 and 30
Ren discloses wherein the response surface approach comprises a polynomial chaos expansion.  
Ren (page 2308-2310 section II) “The PPF analysis method based on the SRSM (stochastic response surface method) is proposed in this section. First, stochastic input variables including loads, PV power outputs, and the outputs of wind power are expressed by standard random variables. Second, polynomial chaos expansion is used to represent the power flow responses using the standard random variables. Third, the unknown coefficients in the polynomial chaos expansion are determined by several deterministic power flows. Finally, stochastic samples, statistics and probability distributions of the power flow responses are established. …”

Claims 11 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pegoraro et al (NPL: Bayesian Approach for distribution system state estimation with non-Gaussian uncertainty models, 2017) hereinafter Pegoraro, in view of Xu et al (NPL: Propagating uncertainty in power system dynamic simulations using polynomial chaos, 2018), hereinafter Xu, and Septier et al (NPL: Langevin and Hamilton based sequential MCMC for efficient Bayesian filtering in high-dimensional spaces, 2016), hereinafter Septier.

Claim 11 and 32
Pegoraro and Xu do not appear to explicitly disclose Langevin MCMC approach.  

However, Septier dicloses wherein the statistical inference approach comprises a Langevin MCMC approach
(page 319 section IV)

    PNG
    media_image11.png
    422
    679
    media_image11.png
    Greyscale
  
Pegoraro, Xu and Septier are analogous art because they are from the “same field of endeavor” state space analysis
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pegoraro, Xu and Septier before him or her, to modify the method of Pegoraro to include the uncertainty quantification approaches of Xu and the Langevin based sequential MCMC because this combination improve the efficiency of the model.
The suggestion/motivation for doing so would have been Septier (313 section I) “we propose novel efficient strategies based on either Langevin diffusion or Hamiltonian dynamics in order to improve the efficiency of this class of SMCMC methods when dealing with complex high-dimensional systems.”
Therefore, it would have been obvious to combine Pegoraro, Xu and Septier to obtain the invention as specified in the instant claim(s).

Allowable Subject Matter
Claims 2-5 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 101 rejection.
Claims 23-26 and 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 101 and 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
Pegoraro et al (NPL: Bayesian Approach for distribution system state estimation with non-Gaussian uncertainty models, 2017) teaches a distribution system state estimation (DSSE) algorithm based on Bayes’s rule, conceived to perfectly match the uncertainty description of the available input information, is presented. The method is able to correctly handle the measurement uncertainty of conventional and synchronized measurements and to include possible correlation existing between the pseudomeasurements
Xu et al (NPL: Propagating uncertainty in power system dynamic simulations using polynomial chaos, 2018) teaches a method to analyze the input-output statistical relationship of the physical process. The Polynomial Chaos-based methods are applied to analyze how the unknown parameters of the model inputs propagate to the outputs through the system equations. This method decreases the code uncertainties in the statistical power system dynamic simulations.
Ren et al (NPL: Probabilistic power flow analysis based on the stochastic response surface method, 2016) teaches a probabilistic power flow analysis technique based on the stochastic response surface method.
Septier et al (NPL: Langevin and Hamilton based sequential MCMC for efficient Bayesian filtering in high-dimensional spaces, 2016) teaches a method based on either Langevin diffusion or Hamiltonian dynamics in order to improve the efficiency of this class of Sequential Markov Chain Monte Carlo (SMCMC) methods when dealing with complex high-dimensional systems. 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 2 and 23 “wherein the feature space is based on a statistical transformation that converts a first set of correlated values into a second set of uncorrelated values having a lower dimensionality.”

Claim 24 “wherein the statistical transformation comprises a kernel principal component analysis.”

Claim 25 “wherein the statistical transformation comprises a Karhunen-Loeve expansion.”

Claim 26 “wherein the statistical transformation comprises a manifold-learning based Isomap construction.” 

Claim 12 and 33 “wherein the statistical inference approach comprises combining a Langevin MCMC approach and an adaptive MCMC that calibrates a covariance of a distribution function based on a history of a Markov Chain.”

Claim 13 and 34 “determining a second numerical model of the stochastic behavior, the second numerical model comprising a space having a same dimensionality of N, wherein the stochastic behavior is associated with one or more target domains, and  146467121.1 / 077518-8098.USO1 -42-wherein generating the set of approximated system variables comprises: sampling the numerical model using a first statistical inference approach; and reevaluating a subset of samples in the one or more target domains based on the second numerical using a second statistical inference approach.”

Claim 15 and 36 “determining a set of weighted measurements based on evaluating weights for the set of measurements, wherein the numerical model of the stochastic behavior is determined based on the set of weighted measurements.”
in combination with the remaining elements and features of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148